UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5016



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RANDALL LEE DANIELS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CR-04-132-MBS)


Submitted:   June 23, 2006                 Decided:   July 10, 2006


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. McBratney, Jr., Florence, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Jane B. Taylor,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Randall Lee Daniels pled guilty to being a member of a drug

conspiracy and a money laundering conspiracy, in violation of 21

U.S.C.A. § 846 (West 1999), 18 U.S.C.A. § 1956(h) (West 2000 &

Supp. 2006), and 18 U.S.C.A. § 2 (West 2000).                      The district court

sentenced Daniels to a term of 360 months imprisonment for the drug

conspiracy count, and 240 months for the money laundering count, to

run concurrently. On appeal, Daniels challenges only his sentence.

He   contends    that      the   district       court     impermissibly    relied    on

statements he gave pursuant to a valid proffer agreement.                            We

affirm.

      On March 17, 2004, Daniels executed a proffer agreement* with

the Government in which he agreed “to be fully truthful and

forthright” concerning the investigation into his offense, and “to

submit to polygraph examination(s)” if requested.                       In turn, the

Government agreed that it would not use any “statements made or

other information” Daniels provided against him.                        The agreement

specified    that     Daniels’s     “failure         to    be   fully   truthful    and

forthright      at   any    stage   will,       at   the    sole    election   to   the



      *
      A “proffer agreement” is an agreement between the Government
and a defendant in a criminal case “that sets forth the terms under
which the defendant will provide information to the government”; it
“defines the obligations of the parties and is intended to protect
the defendant against the use of his or her statements.” United
States v. Lopez, 219 F.3d 343, 345 n.1 (4th Cir. 2000). On January
28, 2005, ten months after executing the proffer agreement, Daniels
signed a written plea agreement.

                                            2
Government, cause the obligations of the Government within this

Agreement to become null and void.”       A failure to pass a requested

polygraph exam “to the satisfaction of the Government” would

similarly constitute a breach of the agreement, negating the

Government’s obligations.     If Daniels breached his obligations

under the agreement, the proffer agreement expressly authorized the

Government to “use for any purpose any and all statements made and

other information provided by [Daniels] in the prosecution of

[Daniels] on any charge.”

     Daniels argues that the district court erred in concluding

that he breached the proffer agreement by failing the government

administered polygraph exam.       We disagree.     A proffer agreement

operates like a contract; accordingly, to discern whether Daniels

breached the agreement, we must examine its express terms.         United

States v. Lopez, 219 F.3d 343, 346 (4th Cir. 2000) (citing United

States v. Cobblah, 118 F.3d 549, 551 (7th Cir. 1997)).          Here, the

contract terms explicitly require that Daniels be truthful and that

he pass a polygraph test “to the satisfaction of the Government” if

requested to undergo such a test.       Indisputably, he failed to pass

the given polygraph test, thereby clearly breaching the terms of

the agreement.

     Accordingly, because Daniels breached the proffer agreement,

we conclude that Daniels’s other contentions -– namely, that the

district   court   impermissibly   enhanced   his   sentenced   based   on


                                    3
statements he made during the proffer interview –- lack merit.

Under the precise terms of the proffer agreement itself –- which

Daniels signed –- any breach by Daniels renders the Government’s

obligations null and void, and permits the Government to use

Daniels’s statements to prosecute him. The district court thus did

not err in relying on Daniels’s own statements and admissions to

establish the factual predicates necessary to enhance his sentence

under the Guidelines.

     We further find that the district court did not violate United

States v. Booker, 543 U.S. 220 (2005) in sentencing Daniels.

Rather, the court properly calculated the advisory Guidelines

range,   considered   the   §   3553(a)   factors,   made   appropriate

enhancements based on Daniels’s own admissions, and imposed a

reasonable sentence within the Guidelines range. See United States

v. Green, 436 F.3d 449, 457 (4th Cir. 2006).

     We therefore affirm the judgment of the district court.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                   4